Case: 11-15592   Date Filed: 07/15/2013   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 11-15592
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:10-cr-00396-EAK-MAP-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JOSIAH FORNOF,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 15, 2013)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:
                Case: 11-15592    Date Filed: 07/15/2013   Page: 2 of 6


         Josiah Fornof appeals his 120-month guideline sentence, imposed after a

jury convicted him of being a felon in possession of firearms, in violation of 18

U.S.C. §§ 922(g)(1) and (2). On appeal, Fornof argues that: (1) his sentence was

“unreasonably lengthy,” and that the district court “did not properly analyze” the

18 U.S.C. § 3553(a) sentencing factors; and (2) the sentencing court failed to

adhere to the “parsimony clause” of the statute, which dictates that a sentence be

sufficient, but not greater than necessary, to accomplish the stated purposes of

sentencing. After careful review, we affirm.

         We review the sentence a district court imposes for “reasonableness,” which

“merely asks whether the trial court abused its discretion.” United States v. Pugh,

515 F.3d 1179, 1189 (11th Cir.2008) (quoting Rita v. United States, 551 U.S. 338,

351 (2007)). In reviewing sentences for reasonableness, we typically perform two

steps.    Id. at 1190.    First, we “‘ensure that the district court committed no

significant procedural error, such as failing to calculate (or improperly calculating)

the Guidelines range, treating the Guidelines as mandatory, failing to consider the

§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence—including an explanation for any




                                          2
                 Case: 11-15592       Date Filed: 07/15/2013       Page: 3 of 6


deviation from the Guidelines range.’” Id. (quoting Gall v. United States, 552 U.S.
38, 51 (2007)).1

       If we conclude that the district court did not procedurally err, we consider

the “‘substantive reasonableness of the sentence imposed under an abuse-of-

discretion standard,’” based on the “‘totality of the circumstances.’” Id. (quoting

Gall, 552 U.S. at 51). Applying “deferential” review, we must determine “whether

the sentence imposed by the district court fails to achieve the purposes of

sentencing as stated in section 3553(a).” United States v. Talley, 431 F.3d 784,

788 (11th Cir.2005). “[W]e will not second guess the weight (or lack thereof) that

the [court] accorded to a given factor ... as long as the sentence ultimately imposed

is reasonable in light of all the circumstances presented.” United States v. Snipes,

611 F.3d 855, 872 (11th Cir.2010) (quotation, alteration and emphasis omitted),

cert. denied, 131 S. Ct. 2962 (2011). We will not reweigh the relevant § 3553(a)

factors, and will not remand for resentencing unless the district court committed a

clear error of judgment in weighing the § 3553(a) factors by imposing a sentence




1
        The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).
                                                 3
                Case: 11-15592        Date Filed: 07/15/2013       Page: 4 of 6


outside the range of reasonable sentences.            United States v. Langston, 590 F.3d
1226, 1237 (11th Cir. 2009).

       The party challenging the sentence bears the burden to show it is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir.), cert.

denied, 131 S. Ct. 674 (2010). While we do not automatically presume a sentence

falling within the guideline range to be reasonable, we ordinarily expect that

sentence to be reasonable. Talley, 431 F.3d at 788.

       For starters, we are unpersuaded by Fornof’s argument that the district court

violated the “parsimony clause” by sentencing him to a greater sentence than

necessary. Indeed, we have criticized the use of the phrase “parsimony principle”

when referencing the “sufficient, but not greater than necessary” sentencing

requirement of § 3553(a) because the phrase “tends to slant the discussion toward

shorter sentences by emphasizing only” the need to avoid sentences that are too

long. See United States v. Irey, 612 F.3d 1160, 1196-97 (11th Cir. 2010) (en

banc), cert. denied, 131 S. Ct. 1813 (2011).

       Moreover, Fornof has failed to show that his 120-month guideline sentence

was substantively unreasonable.2 The nature and circumstances of the offense --

possession of firearms by a convicted felon -- involve threatening law enforcement

2
       Fornof raises no challenge to the procedural reasonableness of his sentence, and
accordingly, has waived any claim in this respect. See United States v. Jernigan, 341 F.3d 1273,
1283 n. 8 (11th Cir.2003) (holding that issues not raised in an initial brief on appeal are deemed
abandoned).
                                                4
              Case: 11-15592    Date Filed: 07/15/2013   Page: 5 of 6


with those weapons, and Fornof openly discussing and demonstrating with a

confidential informant how he would ambush and shoot police on his property.

See 18 U.S.C. § 3553(a)(1).        Fornof’s history and characteristics include

aggravated assault and battery on a law enforcement officer, improper exhibition

of a firearm, escape, possession of marijuana, DUI, trespass, and driving a vehicle

off the designated highway. See id. Upon noting that these crimes indicate that

Fornof does not respect the laws of the United States, the court specifically

imposed a sentence to promote respect for the law and provide just punishment for

the offense. 18 U.S.C. § 3553(a)(2)(A). Further, Fornof was a danger to himself

and the community, as evidenced by an incident described by the court where an

individual was forced to break through the fence on Fornof’s property to escape

Fornof and his family. 18 U.S.C. § 3553(a)(2)(C) (protect the public from further

crimes of defendant). The court also warned Fornof that if he committed further

offenses after his release from prison, he might face life imprisonment. 18 U.S.C.

§ 3553(a)(2)(B) (afford adequate deterrence to criminal conduct).

      To the extent that Fornof requests that we reweigh the § 3553(a) factors, we

will not do so. See Langston, 590 F.3d at 1237. Moreover, Fornof’s sentence was

within the guideline range, and we ordinarily expect such a sentence to be

reasonable. Talley, 431 F.3d at 788. Based on the totality of the circumstances,




                                        5
              Case: 11-15592    Date Filed: 07/15/2013   Page: 6 of 6


we cannot say that the district court imposed a sentence that lies outside the range

of reasonable sentences.

      AFFIRMED.




                                         6